DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 27 July 2022.
Claims 1, 3 – 14, 16 – 21 and 23 – 25 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Examiner’s Amendment
Title
TRANSLATING OF LOGICAL ADDRESS TO DETERMINE FIRST AND SECOND PORTIONS OF PHYSICAL ADDRESS

Claims
1. (Currently Amended)  An apparatus comprising: 
a memory array; and 
a controller coupled with the memory array and configured to cause the apparatus to: 
receive a command to access a logical block address associated with a memory device; 
identify, based at least in part on the logical block address and a logical-to-physical table stored by the memory device, a first portion of a physical address of the memory device associated with the logical block address, wherein the first portion comprises a section of the memory device associated with the logical block address, the section comprising a plurality of pages that are each mapped to one of a plurality of physical addresses; 

perform, based at least in part on receiving the command, an operation on an entirety of the logical block address included in the received command; 
identify, based at least in part on i) performing the operation on the entirety of the logical block address and ii) a size of the section, a second portion of the physical address, wherein the second portion is [[and]] a first page of the plurality of pages in the section
access the first page.

4. (Currently Amended)  The apparatus of claim 1, wherein identifying, based at least in part on i) performing the operation on the entirety of the logical block address and ii) the size of the section, the second portion of the physical address is further configured to cause the apparatus to: 
identify, based at least in part on i) performing the operation on the entirety of the logical block address and ii) the size of the section, a page index of [[a]] the section for storing data associated with the logical block address of the command, the page index indicating [[a]] the first page of the section, and wherein accessing the physical address includes writing the data to the first page indicated by the page index.

6. (Currently Amended)  The apparatus of claim 4, wherein the controller is further configured to cause the apparatus to: 
identify, based at least in part on writing the data to the first page indicated by the page index, an unoccupied page index in the section; and 
write, based at least in part on identifying the unoccupied page index, placeholder data to a page of the section indicated by the unoccupied page index.

8. (Currently Amended)  The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
identify, based at least in part on i) performing the operation on the entirety of the logical block address, ii) the size of the section and iii) information associated with a cursor of the memory device, the first page for storing data associated with the command, and wherein accessing the physical address includes writing the data to the first page indicated by a page index.

10.  (Currently Amended)  The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
identify corrupt data, unmapped data, garbage collection data, or a combination thereof based at least in part on one or more bits included in [[a]] the logical-to-physical table.

14. (Currently Amended)  A non-transitory storage medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to: 
receive a command to access a logical block address associated with a memory device; 
identify, based at least in part on the logical block address and a logical-to-physical table stored by the memory device, a first portion of a physical address of the memory device associated with the logical block address, wherein the first portion comprises a section of the memory device associated with the logical block address, the section comprising a plurality of pages that are each mapped to one of a plurality of physical addresses; 

perform, based at least in part on receiving the command, an operation on an entirety of the logical block address included in the received command;
identify, based at least in part on i) performing the operation on the entirety of the logical block address and ii) a size of the section, a second portion of the physical address, wherein the second portion is [[and]] a first page of the plurality of pages in the section
access the first page.

17. (Currently Amended)  The non-transitory storage medium of claim 14, wherein the instructions to identify, based at least in part on i) performing the operation on the entirety of the logical block address and ii) the size of the section, the second portion of the physical address, when executed by the processor of the electronic device, further cause the electronic device to: 
identify, based at least in part on i) performing the operation on the entirety of the logical block address and ii) the size of the section, a page index of [[a]] the section for storing data associated with the logical block address of the command, the page index indicating [[a]] the first page of the section, and wherein accessing the physical address includes writing the data to the first page indicated by the page index.

19.  (Currently Amended)  The non-transitory storage medium of claim 17, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
identify, based at least in part on writing the data to the first page indicated by the page index, an unoccupied page index in the section; and 
write, based at least in part on identifying the unoccupied page index, placeholder data to a page of the section indicated by the unoccupied page index.

20. (Currently Amended)  The non-transitory storage medium of claim 14, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
identify, based at least in part on i) performing the operation on the entirety of the logical block address, ii) the size of the section and iii) information associated with a cursor of the memory device, the first page for storing data associated with the command, and wherein accessing the physical address includes writing the data to the first page indicated by a page index.

21. (Currently Amended)  A method, comprising: 
receiving a command to access a logical block address associated with a memory device; 
identifying, based at least in part on the logical block address and a logical-to-physical table stored by the memory device, a first portion of a physical address of the memory device associated with the logical block address, wherein the first portion comprises a section of the memory device associated with the logical block address, the section comprising a plurality of pages that are each mapped to one of a plurality of physical addresses; 

performing, based at least in part on receiving the command, an operation on an entirety of the logical block address included in the received command; 
identifying, based at least in part on i) performing the operation on the entirety of the logical block address and ii) a size of the section, a second portion of the physical address, wherein the second portion is [[and]] a first page of the plurality of pages in the section
accessing the first page.

24. (Currently Amended)  The method of claim 21, wherein identifying, based at least in part on i) performing the operation on the entirety of the logical block address and ii) the size of the section, the second portion of the physical address further comprises: 
identifying, based at least in part on i) performing the operation on the entirety of the logical block address and ii) the size of the section, a page index of [[a]] the section for storing data associated with the logical block address of the command, the page index indicating [[a]] the first page of the section, wherein accessing the physical address comprises writing the data to the first page indicated by the page index.

Reasons for Allowance
Claim 1 recites, at least, identifying physical address from page (within a section) based on entirety of logical address and size of said section, wherein said section is identified based on said logical address.  This subject matter is reflected in the following limitations of claim 1.
identify, based at least in part on the logical block address and a logical-to-physical table stored by the memory device, a first portion of a physical address of the memory device associated with the logical block address, wherein the first portion comprises a section of the memory device associated with the logical block address, the section comprising a plurality of pages that are each mapped to one of a plurality of physical addresses; 
perform, based at least in part on receiving the command, an operation on an entirety of the logical block address included in the received command; 
identify, based at least in part on i) performing the operation on the entirety of the logical block address and ii) a size of the section, a second portion of the physical address, wherein the second portion is a first page of the plurality of pages in the section;
access the physical address of the memory device based at least in part on the first page
Jin (US20210173785) teaches identifying offset within a target zone (section) and accessing physical page (first page) at said offset (physical address), wherein i) said target zone is identified using logical address (logical block address) of read command (command) (see Jin ¶[153-154]) and ii) said offset is determined using said logical address and size (size) of said target zone (see Jin ¶[155]).  While Jin teaches accessing said physical page based on said offset, Jin does not appear to explicitly teach the opposite, namely accessing said offset based on said physical page.  Therefore, claim 1 is allowable over prior art.
Claim 14 is the non-transitory storage medium claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claim 21 is the method claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 14 or 21, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139